Order unanimously modified so as to limit the provisions for the production of relevant books and records to uses set forth in section 296 of the Civil Practice Act, and striking all of the provisions for a discovery and inspection provided in said order with leave, however, to apply under section 324 of the Civil Practice Act upon conclusion of the examination before trial for such further relief as may appear necessary. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Concur — Botein, J. P., Rabin, Cox, Frank and Valente, JJ.